DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean reference  KR 10-2016-0003435 A in view of Japanese reference  JP 2014-137694 A (see PCT written opinion). 
Korean reference ‘435, which is considered to be the closest prior art to the subject matter of claim 1, discloses a cleaning robot (100) comprising: a main body (101) and a sub body (103); a driving unit (160); a bumper (151); a plurality of bumper switches (153a, 153b) installed at a first reference angle (a) with respect to a front direction of the cleaning robot (100); and a plurality of external power transfer members (155a, 155b) formed in a bent shape to press the plurality of bumper switches (153a, 153b) when the bumper (151) moves (see paragraphs [0067]-[0069], [0159]-[0170] and figures 4, 11-14). 

Regarding claim 1, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the pressure parts of Korean refernce ‘435 formed in a bent shape at the end of the impact sensors, as taught by Japanese reference ‘694 in order to provide apply pressure on the impact sensors when the bumper moves.
The additional feature of claim 2, characterized in that each impact sensor comprises a switch lever that receives the impact on the bumper by the movement of the pressure part, and a sensor body that senses the impact on the bumper by the movement of the switch lever, wherein the pressure part is configured to wrap the end of the switch lever, is merely a variation of: the plurality of external power transfer members (155a, 155b) to press the plurality of bumper switches (153a, 153b) when the bumper (151) moves in  Korean reference ‘435 (see paragraphs [0169]-[0170] and figures 11-14); and the lever pressing portions (211L, 211R) formed at positions near the tips of the switch levers (209L, 209R) of the 
The additional feature of claim 3, characterized in that the switch lever is tilted backward from the sensor body and has a hinge roller mounted at the end, is merely a variation of the switch levers (209L, 209R) in Japanese reference ‘694  (see figures 6-11). 
The additional features of claims 4-5 are merely variations of: the plurality of external power transfer members (155a, 155b) in Korean reference ‘435 (see figures 11-14); and the lever pressing portions (211L, 211R) formed at positions near the tips of the switch levers (209L, 209R) of the contact sensors (14CL, 14CR) in Japanese reference ‘694 (see paragraphs [0017]-[0019] and figures 6-11). 
The additional feature of claim 6 is identical to a plurality of slip preventing members (159a, 159b) in Korean reference ‘435 (see paragraphs [0173]-[0178] and figures 11-14). 
The additional feature of claim 7 is identical to the feature of Korean reference ‘435 in that the plurality of slip preventing members (159a, 159b) comprise a plurality of bumper fixing protrusions (103a, 103b), and a plurality of bumper fixing plates (151a, 151b) including a plurality of bumper fixing holes into 

The additional feature of claim 8, characterized in that the bumper guides comprise a rear bumper guide placed at the rear of the bumper on a virtual centerline that divides the bumper into left and right halves, and a pair of front bumper guides placed in front of the rear bumper guide, symmetrically to the left and right of the centerline, is merely a variation of a bumper (2c) comprising two front bosses (207L, 207R) and two rear bosses (208L, 208R), and a top plate (2b) comprising holes corresponding to these four bosses in Japanese reference ‘694  (see paragraph [0017] and figures 6-11). 
The additional feature of claim 9, characterized in that the front bumper guides have a shape that allows for easier movement to the left and right than the rear bumper guide, would be easily conceived from the shapes of the holes for the two front bosses (207L, 207R), and the holes for the two rear bosses (208L, 208R) in Japanese reference ‘694 (see figures 6-11). 



The additional feature of claim 11, characterized in that a fixing nut for movably connecting the bumper to the main body is fastened to the end of each protruding guide, is merely a variation in means for connecting the bumper (2c) to the top plate (2b) in Japanese reference ‘694  (see paragraph [0017]). 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658.  The examiner can normally be reached on 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612